Allowability Notice
Remarks Claims 1-9 and 14-24 are allowable, with Claims 10-13 cancelled. 

Remarks
This Corrected Notice of Allowance is being sent to correct the examiner’s amendments previously made to Claim 17 lines 3-4, and Claim 17 line 7, amending the claim language from “non-deflection portion” back to “non-deflectable portion” for consistency and clarity with the provided disclosure.

Response to Arguments
Applicant’s arguments, see page 7 lines 11-15 and 20-23, filed 05/12/2022, with respect to Fuentes (US 2017/0043129) in view of Romo et al., (US 2016/0001038) have been fully considered and are persuasive. As indicated in the interview held on 05/18/2022 and as indicated by applicant’s arguments, the rejection of Claims 1-9 and 14-24 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with CHRISTOPHER M. GOFF on 06/16/2022.
Regarding Claim 17 line 2, “the first helical path comprises positioning the first pull wire along a first helical path” has been amended to be “the first helical path comprises positioning the first pull wire along the first helical path”.
Regarding Claim 17 lines 3-4, “a proximal end of the non-deflectable portion” has been
amended to be “the proximal end of the non-deflectable portion”.
Regarding Claim 17 line 6, “second pull wire along a second helical path” has been amended to be “second pull wire along the second helical path”.
Regarding Claim 17 line 7, “a proximal end of the non-deflectable portion” has been amended to be “the proximal end of the non-deflectable portion”.

Regarding Claim 18 lines 2-3, “the second helical path comprises positioning the second pull wire along a second helical path” has been amended to be “the second helical path comprises positioning the second pull wire along the second helical path”.

Regarding Claim 20 lines 2-3, “the second straight path comprises positioning the second pull wire along a second straight path” has been amended to be “the second straight path comprises positioning the second pull wire along the second straight path”.

Allowable Subject Matter
Claims 1-9 and 14-24 are allowable.
The following is an examiner's statement of reasons for allowance:
Regarding Claim 1, the closest prior art on record, Fuentes in view of Romo, while disclosing a steerable sheath with an inner liner which includes a non-deflectable portion and a deflectable portion, first and second pull wires, and a first polymeric tubular member, does not disclose or render obvious, alone or in combination with the other prior art of record, the first tubular member having an outer layer and an inner layer which are made of different materials to facilitate attaching the first tubular member to the inner liner along the first helical path, as claimed in Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-7 and 21-24 depend upon Claim 1, therefore are also considered allowable.

Regarding Claim 8, the closest prior art on record, Fuentes in view of Romo, while
disclosing a steerable introducer comprising a handle assembly and a steerable sheath with an
inner liner which includes a non-deflectable portion and a deflectable portion, first and second
pull wires, and a first polymeric tubular member, does not disclose or render obvious, alone or
in combination with the other prior art of record, the first tubular member having an outer
layer and an inner layer which are made of different materials to facilitate attaching the first
tubular member to the inner liner along the first helical path, as claimed in Claim 8. Therefore,
the combination of ALL of these features together are thus rendered non-obvious by the
closest prior art to record, and the claim is therefore allowable.
Claims 9 and 14-15 depend upon Claim 8, therefore are also considered allowable.

Regarding Claim 16, the closest prior art on record, Fuentes in view of Romo, while disclosing a method of producing a steerable sheath with an inner liner which includes a non-
deflectable portion and a deflectable portion, first and second pull wires, and a first polymeric
tubular member, does not disclose or render obvious, alone or in combination with the other
prior art of record, the first tubular member having an outer layer and an inner layer which
are made of different materials, as claimed in Claim 16. Therefore, the combination of ALL of
these features together are thus rendered non-obvious by the closest prior art to record, and
the claim is therefore allowable.
Claims 17-20 depend upon Claim 16, therefore are considered allowable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.H./
Examiner, Art Unit 3783
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783